DISMISS; and Opinion Filed June 7, 2016.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00296-CV

                           IN THE INTEREST OF C.A.S., A CHILD

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-12-19179

                              MEMORANDUM OPINION
                          Before Justices Lang-Miers, Evans, and Brown
                                    Opinion by Justice Brown
       Appellant appeals from the trial court’s February 11, 2016 order granting exclusive

possession and custody of C.A.S. to appellee. In a letter dated April 15, 2016, we questioned our

jurisdiction over this appeal because the order did not appear to finally dispose of appellee’s

petition to modify the parent-child relationship. We instructed appellant to file a letter brief by

April 28, 2016 addressing our concern and cautioned her that failure to do so may result in

dismissal of the appeal without further notice. As of today’s date, appellant has not filed the

requested jurisdictional brief.

       Generally, this Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). A final judgment is one that disposes of all pending parties and claims. See id.

       In his motion to modify the parent-child relationship, appellee requested a change in

conservatorship giving him the right to designate the primary residence of the child, a reduction
in child support, a permanent injunction preventing appellant from interfering with his

possession and access schedule, a change to the child’s last name, and attorney’s fees. The trial

court’s February 11, 2016 order reads, in its entirety, as follows:

            On today’s date, this Court Grants Exclusive possession and custody to
       Sammy Reese Jr. of the child [C.A.S.].

               Ashley Nechole Dobin is Ordered to turn the child over to Sammy Reese
       Jr. at 6:30 p.m. today. The Father Sammy Reese Jr. may pick up the child
       wherever she is found however, Ashley Nechole Dobin is Order[ed] to turn the
       child over to Sammy Reese, Jr. at 4624 Elizabeth, Texarkana, TX 75503 at 6:30
       p.m. on Feb. 11, 2016.

The order does not dispose of all the claims asserted in appellee’s petition to modify. Because

the trial court’s order is not a final disposition of the petition to modify the parent-child

relationship, we lack jurisdiction over this appeal. For this reason, we dismiss the appeal. See

TEX. R. APP. P. 42.3(a).




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE



160296F.P05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF C.A.S., A CHILD                   On Appeal from the 254th Judicial District
                                                     Court, Dallas County, Texas.
No. 05-16-00296-CV                                   Trial Court Cause No. DF-12-19179.
                                                     Opinion delivered by Justice Brown.
                                                     Justices Lang-Miers and Evans participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee SAMMY REESE, JR. recover his costs of this appeal from
appellant ASHLEY DOBIN.


Judgment entered this 7th day of June, 2016.




                                               –3–